Order entered March 26, 2014




                                          In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                    No. 05-14-00248-CV

                           CONNIE MARIE MACINNES, Appellant

                                            V.

                            DEBORAH BUTTS, ET AL., Appellees

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-03784-I

                                         ORDER
       We GRANT appellant’s February 28, 2014 motion for an extension of time to file a

notice of appeal.    The notice of appeal filed on February 28, 2014 is deemed timely for

jurisdictional purposes.


                                                   /s/   ADA BROWN
                                                         JUSTICE